Title: To Alexander Hamilton from Joseph Whipple, 9 September 1791
From: Whipple, Joseph
To: Hamilton, Alexander


Portsmo. [New Hampshire] Sep. 9th. 1791
Sir
With my letter to you of the 24 Ulto. I inclosd a description of the Cutter & gave a name for her which was handed to me at the Moment of closing the letter. Since which I have been informed there is a British public Vessel of the Name of the Ferret in Nova Scotia or Newfoundland. I conceive there woud be an impropriety in giving a Cutter of the United States the Same Name & therefore request that you will be pleased to direct the insertion of such other name in the instrument intended in lieu of a Register as will be more proper.
I directed Cap. Yeaton to deal out the Provisions at the rate of 1. lb B[r]ead & 1 lb Beef or ¾ lb Pork ⅌. man ⅌. day and to assure the people, whatever may be the established Rations, whether of liquers or other articles would be made up to them on Settlement, when Such Rations Shoud be known. At present they furnish their own Liquers, which is an article they expect will constitute a part of their Rations. On this point be pleased to give me instructions.
The Cutter Sailed the 26th Aug having on board a few borrowed Small arms & other Military Accoutrements.
